Crownhart, J.
(concurring). I concur in the decision, but would prefer to have the judgment based on the police power of the state.
We held in Krenz v. Nichols, 197 Wis. 394, 222 N. W. 300, that the title to all wild animals is in the state, in trust for the public. The state has the undoubted right to protect and preserve such animals in the public interest, with all the necessary concomitants. That carries the right to impound, breed, propagate, distribute, and generally do all *283things necessary or proper to promote the public rights in such animals. That of course includes the acquiring of lands for fish hatcheries, breeding grounds for fur-bearing animals, and refuges for birds and aquatic fowl. There can be no reasonable ground for any claim that in doing these things the state is engaging in acts of internal improvement in violation of sec. 10, art. VIII, of the constitution. “Internal improvements” had a well understood meaning when the constitution was adopted, and was not then, nor has it since been, understood as preventing the state from exercising its general police powers. This state has for many years, maintained fish! hatcheries to promote and develop the propagation and distribution of fish in the public waters of the state, in the public interest. It has experimental farms to develop farm products, and their adaptation to the various soils and climatic conditions of the state. It conducts experimental farms to develop animal husbandry, whereon horses, cattle, sheep, hogs, and all kinds of tame fowl are bred and developed in the public interest. On such farms diseases peculiar to crops of various kinds, and to animals, are studied and their prevention and remedies are sought and made known as a part of our educational system. All these things I think are done, and may be done, under the police power of the state.
The development of Horicon marsh, under the law in question, for the purposes therein indicated, is clearly within the police power of the state as practically applied ever since the state has had existence. The police power is a very broad and comprehensive power of a state to promote the general welfare, and it should not be curtailed except by clear and positive constitutional prohibitions, expressed or necessarily implied.
A similar law of Minnesota has been recently upheld under the police power of the state. Lyman v. Chase (Minn.) 226 N. W. 633.